DAUKSCH, Judge.
This is an appeal from a sentence. Appellant was charged with uttering a forgery.
The information charged the crime occurred on August 8, 1994 even though the arrest report said the crime occurred on August 8, 1993. The date is significant because the recommended guidelines sentence is more lenient in 1994 than 1993. The only “evidence” before the trial court regarding the date of commission of the crime was the charging document and the stipulation of the defendant as to a factual basis for the court’s acceptance of the plea. Given that the date of the offense was in 1994, the guidelines score maximum is 37.26, which is below 40 so the court could not give prison time. Because the sentence was 30 months in the state prison it was excessive. See Nelson v. State, 650 So.2d 1085 (Fla. 1st DCA 1995); Hause v. State, 643 So.2d 679 (Fla. 4th DCA 1994).
SENTENCE VACATED; REMANDED.
HARRIS and ANTOON, JJ., concur.